Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s amendment/remarks filed 06/16/2022. 
Claims 1-20 are currently pending, of which claims 17-20 are withdrawn.
The IDS statements filed 03/16/2022 and 06/16/2022 have been considered.  Initialed copies accompany this action.
The rejection of claims 1-10, 15, and 16 on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13-19 as previously set forth in the Office action mailed 03/16/2022 is maintained and is reiterated below. 
The rejection of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.
The rejection under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 8,080,499) as previously set forth in the Office action mailed 03/16/2022 is maintained and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments. 
The rejection under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,287,471) or over Zhang et al. in view of Lu et al. (US 8,080,499) as previously set forth in the Office action mailed 03/16/2022 is maintained and has been revised below to reflect the changes in claim scope made by Applicant’s present claim amendments. 
Double Patenting
Claims 1-10, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 13-19 of copending Application No. 16/939,645 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite limitations to thermal interface materials comprising the same components in the same amounts.  While the copending claims are to a method of making a thermal interface material, the copending claims still recite the final structure of the thermal interface material that correspond to the same structure of the instantly claimed thermal interface material.  Claim 1 of 16/939,645 recites the thermal interface material comprises 10 wt.% or less of a matrix material, 0.5 to 5 wt.% diamond particles having a nominal dimension of 1,000 nm or less, and at least 40 wt.% of a first material having a nominal dimension of 1 to 100 microns.  Claim 1 and 7 of 16/939,645 recite the thermal interface material comprises a volatile liquid hydrocarbon material that is an isoparaffin.  Claim 13 of 16/939,645 recites the diamond powder and first material constitute a filler that is 80 wt.% or more of the thermal interface material.  Claim 14 of 16/939,645 recites the diamond particles have a nominal dimension in a range of 10 to 500 nm.  Claim 15 of 16/939,645 recites the first material is a metal, metal oxide, metal nitride, or a carbide.  Claim 16 of 16/939,645 recites the first material is selected from the group consisting of aluminum, silver, gold, aluminum nitride, silicon carbide, aluminum oxide, zinc oxide, and cubic boron nitride.  Claims 17-19 of 16/939,645 recites the presence of particles of a second material different from the first material and their selection as being a metal, a metal oxide, a metal nitride, or a carbide or selected from the group consisting of aluminum, silver, gold, aluminum nitride, silicon carbide, aluminum oxide, zinc oxide, and cubic boron nitride.  Any remaining limitations (the presence of a certain final thermal conductivity value or amount of volatile hydrocarbon material in the thermal interface material) would have been obvious to a person of ordinary skill in the art to naturally flow from the thermal interface material of the copending claims because the copending claims recite the same thermal interface material comprising the same ingredients in the same/overlapping amounts as that instantly claimed.  Many of the copending claims anticipate the instant claims, and the two sets of claims are otherwise obvious variants of one another. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 103
Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 8,080,499).
As to claim 1, Lu et al. teach a nanodiamond thermal grease suitable for conducting heat generating by an electronic element during operation to a thermal pad, i.e., a thermal interface material for forming a layer conformable between a first heat transfer surface and an opposing second heat transfer surface to provide a thermal pathway therebetween, (abstract and col. 1 lines 5-47).  The reference’s thermal grease composition comprises nanodiamond powder having a diameter smaller than 100 nm in a volume percentage of 5-30% (which read on the claimed diamond particles), a thermal powder in a volume percentage of 50-90% comprising first and second thermal powders, preferably 20-40 volume percent first thermal powder and 10-30 volume percent second thermal powder, where the first thermal powder has a preferable diameter of 15 to 90 micrometers (where the first thermal powder reads on the claimed first material particles), and a substrate, e.g., polymer, resin, or oil, in a volume percentage of 5-30% (which read on the claimed matrix material) (col. 1 line 50 to col. 2 line 31 and col. 3 lines 10-25).  Note that the combined nanodiamond powder, first thermal powder, and second thermal powder read on the claimed filler dispersed in the matrix material.  
	The difference between the reference from the instant claims is that the reference discloses its components in terms of volume percentage while the instant claims defines its components in terms of weight percentage.  
However, at the time of the effective filing date a person of ordinary skill in the art would understand the reference encompasses substantially the same scope(s), amount(s), and range(s) from the components recited in that the disclosed amounts appear to overlap the claimed ranges under a prima facie case of obviousness.  In other words, the disclosed substrate material 5-30% volume percentage appears to overlap the claimed matrix material range of 10 wt.% of less, the combined amounts of the disclosed nanodiamond particle 5-30% volume percentage and thermal powder 40-90% volume percentage appears to overlap the claimed filler range of at least 80 wt.%, the disclosed first thermal powder preferable 20-40% volume percentage appears to overlap or touch the claimed first material range of at least 40 wt.%, and the disclosed nanodiamond powder 5-30% volume percentage appears to substantially touch, is merely close, or at least approach the claimed diamond particle range of 0.1-2 wt.%.  
Alternatively regarding the claimed first material range of at least 40 wt.%, in the event the preferable 20-40 volume percent range of the first thermal powder fails to overlap or touch the claimed first material range of at least 40 wt.%, the claimed range is also obvious over the teachings of the reference in that the disclosed range is merely a preferred teaching and does not preclude a person of ordinary skill in the art from exploring/trying other more broad amounts/ranges of the first thermal powder.  Note that the sum of the first thermal powder and second thermal powder is 40-90 volume percent of the thermal grease, and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide larger amounts (above 40 volume percent) of the first thermal powder in order to obtain a thermal grease.  Alternatively regarding the claimed diamond particle range of 0.1-2 wt.%, in the event the disclosed nanodiamond particle 5-30% volume percentage fails to sufficiently touch, is merely close, or approach the claimed diamond particle range of 0.1-2 wt.%, the claimed range is also obvious over the teachings of the reference in that the disclosed range is merely a preferred teaching and does not preclude a person of ordinary skill in the art from exploring/trying other more broad amounts/ranges of the nanodiamond component.  Lu et al. teach the nanodiamond component is provided for its high thermal conductivity (col. 2 lines 35-40), and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to try providing a lesser, but still a sufficient amount, of nanodiamonds in the thermal grease with a reasonable expectation of success in order to reduce costs of production (i.e., costs savings in materials by using less nanodiamond) while and/or also obtaining a high or merely sufficient thermal conductivity of the thermal grease by the inclusion of nanodiamonds.  Preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.
As to claims 2 and 3, although Lu et al. fail to teach the thermal conductivity value(s) of the disclosed thermal grease, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the presence of additional properties such as a particular thermal conductivity of at least 6 W/m-K or 6 to 10 W/m-K would naturally flow from the disclosed thermal grease compositions of Lu et al. because the reference teaches the same thermally conductive composition comprising substantially the same ingredients (nanosized diamond powder, thermal conductive powder, and matrix/substrate) in the same/overlapping amounts as that instantly claimed.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
As to claim 6, Lu et al. teach the first material is a metal, a metal oxide, or a carbide (col. 3 lines 26-40 and col. 4 lines 37-47). 
As to claim 7, Lu et al. teach the first material is selected from aluminum, silicon carbide, aluminum oxide, and zinc oxide (col. 3 lines 30-35 and col. 4 lines 39-47).
As to claim 8, Lu et al. teach the filler comprises particles of a second material, as described above.  
As to the claimed limitation that the second material is different from the first material, although this is not explicitly taught by the reference, this difference would nevertheless be obvious to a person of ordinary skill in the art over the teachings of Lu et al. since the reference teaches the selection of two thermal powders where the thermal powder is selected from various metals, metal oxides, carbon compounds, silicon compounds, and combinations thereof (col. 3 lines 10-40 and col. 4 lines 15-48).  
As to claim 9, Lu et al. teach the second material is a metal, a metal oxide, or a carbide (col. 3 lines 26-40 and col. 4 lines 37-47). 
As to claim 10, Lu et al. teach the second material is selected from aluminum, silicon carbide, aluminum oxide, and zinc oxide (col. 3 lines 30-35 and col. 4 lines 39-47).
As to claim 11, Lu et al. teach the particles of the second material have a nominal dimension in a range from 0.1 to 20 microns (1 to 10 micrometers, col. 3 lines 14-16).
As to claim 12, Lu et al. teach a nominal size of the particles of the second material is less than the nominal size of the particles of the first material (col. 3 lines 10-13).
As to claim 13, Lu et al. teach the nominal size of the particles of the second material is greater than the nominal size of the diamond particles (nanodiamond powder have a diameter smaller than 100 nm, col. 1 lines 62-63; second thermal powder have a diameter of size of 1 to 10 micrometers, col. 3 lines 14-16).
As to claim 14, Lu et al. teach the particles of the second material have a nominal dimension larger than the diamond particles (nanodiamond powder have a diameter smaller than 100 nm, col. 1 lines 62-63; second thermal powder have a diameter of size of 1 to 10 micrometers, col. 3 lines 14-16) and smaller than the particles of the first material (col. 3 lines 10-13). 
As to claims 15 and 16, Lu et al. teach the diamond particles have a nominal dimension of 500 nm or less and a nominal dimension overlapping the claimed range of 10 to 500 nm (diameter smaller than 100 nm, col. 1 lines 62-63).

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 10,287,471) or over Zhang et al. in view of Lu et al. (US 8,080,499).
As to claim 1, Zhang et al. teach a thermal interface material useful in transferring heat from a heat generating electronic device/component/element to heat dissipating structures, i.e., a thermal interface material for forming a layer conformable between a first heat transfer surface and an opposing second heat transfer surface to provide a thermal pathway therebetween, (abstract and col. 2 lines 28-31).  Zhang et al. teach the material comprises at least one polymer matrix material, at least one first thermally conductive filler having a first particle size, e.g., 1 to 25 microns, at least one second thermally conductive filler having a second particle size, and a third thermally conductive filler having a third particle size, e.g., 10 to 100 nm, (col. 2 line 28 to col. 3 line 6).  Zhang et al. further teach the matrix is provided in an amount of as little as 1 wt.% and as great as 15 wt.% (col. 9 lines 19-24), which overlaps the claimed range of a matrix material composing 10 wt.% or less of the thermal interface material.  Zhang et al. further teach the total amount of thermally conductive fillers is provided in an amount of greater than 80 wt.% and up to as much as 90 wt.% to 99 wt.% (col. 4 lines 33-38), which overlaps and/or meets the claimed amount of filler dispersed in the matrix material.  Zhang et al. further teach the first thermally conductive filler comprises particles having a size as little as 1 micron and as great as 100 microns and are provided in an amount as little as 25 wt.% or 50 wt.% (col. 5 lines 4-9 and 25-30), which meets/overlaps the claimed ranges of nominal dimension and at least 40 wt.% of first material in the thermal interface material.  
Although Zhang et al. fail to explicitly teach the nano-sized third thermally conductive filler are diamond particles in an amount of 0.1 to 2 wt.% of the thermal interface material, note that Zhang et al. further teach, among other species, powdered diamond as an exemplary non-metal thermally conductive filler for the thermal interface material (col. 4 lines 26-30) and the nano-sized third thermally conductive filler can be provided in a ratio of the total of the first+second fillers to the third filler in an amount as little as 1:1 and as great as 50:1 within the total amount of filler, e.g., 80-99 wt.%, of the reference (col. 7 lines 12-18).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed presence of diamond particles having a nominal dimension of 1,000 nm or less and composing 0.1-2 wt.% of the thermal interface material by following/providing the express teachings of Zhang et al. that any of the thermally conductive fillers, e.g., the nano-sized third thermally conductive filler, may constitute powdered diamond and such powder is provided in a ratio less than the amounts of the first+second thermally conductive fillers overlapping the claimed range composing 0.1-2 wt.% of the thermal interface material.  
In the event the teachings of Zhang et al. are insufficient on their own to meet or render obvious the claimed limitations of the presence of diamond particles having a nominal dimension of 1,000 nm or less, Lu et al. teach a thermal interface material (thermal grease suitable for conducting heat generating by an electronic element during operation to a thermal pad, abstract and col. 1 lines 5-47) comprising a nanodiamond powder having a diameter smaller or equal to 100 nm among other thermally conductive fillers of different sizes in order to efficiently fill between/among protrusions and depressions of electronic elements and enhance heat dissipating efficiency (col. 1 lines 51-63, col. 2 lines 32-46, and col. 3 lines 10-25).  Thus, at the time of the effective filing date it would have been obvious to provide nanodiamond having a diameter smaller than or equal to 100 nm as taught by Lu et al. as the powdered diamond and/or third conductive filler of Zhang et al. in order to obtain a thermally conductive composition suitable as a thermal interface material being capable of densely filling the area between a heat-generating electronic element and heat-dissipating element and having an enhanced heat dissipating effect. 
As to claims 2-3, although Zhang et al. or Zhang et al. in view of Lu et al. fail to teach the thermal conductivity value(s) of the thermal interface material, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the presence of additional properties such as a particular thermal conductivity of at least 6 W/m-K or 6 to 10 W/m-K would naturally flow from the thermal interface material compositions of Zhang et al. or Zhang et al. in view of Lu et al. because the reference(s) teach the same thermally conductive composition comprising substantially the same ingredients (a polymeric matrix, thermally conductive filler(s), and nano-sized powdered diamond) in the same/overlapping amounts as that instantly claimed.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
As to claim 4, Zhang et al. teach the thermal interface material further comprises a volatile hydrocarbon material in an amount meeting/overlapping the claimed range of 10 wt.% or less of the thermal interface material (hydrocarbon solvent capable of being volatized provided in amounts as little as 0.1 wt.% and as great as 10 wt.%, col. 10 line 50 to col. 11 line 44).
As to claim 5, Zhang et al. teach the volatile hydrocarbon material is isoparaffin (several of the exemplary hydrocarbon solvents at col. 11 lines 24-34 of the reference meet the claimed isoparaffin, e.g., Isopar H, isoparaffinic fluids, isohexane, 2-methylbutane, 2,2,4-trimethylpentane, etc.; Isopar H is a known tradename for hydrocarbon solvent consisting essentially of isoalkanes, i.e., isoparaffins).
As to claim 6, Zhang et al. teach the first material (first thermally conductive filler) is preferably a metal (col. 4 line 65 to col. 5 line 3).  Note that the broad teachings of the reference further teach any of the thermally conductive fillers may also be metal oxides or metal nitrides (col. 4 lines 17-32). 
As to claim 7, Zhang et al. teach the first material (first thermally conductive filler) is preferably aluminum or silver (col. 4 line 65 to col. 5 line 3).  Note that the broad teachings of the reference further teach any of the thermally conductive fillers may also be aluminum nitride, aluminum oxide, zinc oxide, and boron nitride (col. 4 lines 17-32).
As to claim 8, Zhang et al. teach the filler further comprises particles of a second material different from the first material (there is a second thermally conductive filler, as described above; the first and second thermally conductive fillers are two different types of thermally conductive fillers, col. 4 lines 50-52 and col. 5 lines 39-42). 
As to claim 9, Zhang et al. teach the second material (second thermally conductive filler) is preferably a metal, metal oxide, or metal nitride (col. 5 lines 43-52).
As to claim 10, Zhang et al. teach the second material (second thermally conductive filler) is preferably aluminum, silver, aluminum oxide, aluminum nitride, boron nitride, or zinc oxide (col. 5 lines 43-52). 
As to claim 11, Zhang et al. teach the particles of the second material (second thermally conductive filler) have a nominal dimension within a range of 0.1 to 20 microns (1 to 5 microns, col. 5 lines 60-62; see also the other ranges at col. 5 line 62 to col. 6 line 2). 
As to claim 12, Zhang et al. teach a nominal size of the particles of the second material is less than the nominal size of the particles of the first material (col. 4 lines 48-52 and col. 5 lines 39-42). 
As to claim 13, Zhang et al. or Zhang et al. in view of Lu et al. teach/meet the claimed limitation that the nominal size of the particles of the second material is greater than the nominal size of the diamond particles (Zhang et al. teach the second thermally conductive filler has a larger size of the third thermally conductive material, i.e., the powdered diamond, col. 6 lines 19-27; alternatively, Zhang et al.’s second thermally conductive filler has a size of, e.g., 1 to 5 microns, as described above, and Lu et al.’s nanodiamond powder provided as the nano-sized third thermally conductive filler of Zhang has a size of less than 100 nm, as described above).
As to claim 14, Zhang et al. teach the particles of the second material have a nominal dimension smaller than the particles of the first material (col. 4 lines 48-52 and col. 5 lines 39-42).  Zhang et al. or Zhang et al. in view of Lu et al. teach/meet the claimed limitation that the particles of the second material have a nominal dimension larger than the diamond particles (Zhang et al. teach the second thermally conductive filler has a larger size of the third thermally conductive material, i.e., the powdered diamond, col. 6 lines 19-27; alternatively, Zhang et al.’s second thermally conductive filler has a size of, e.g., 1 to 5 microns, as described above, and Lu et al.’s nanodiamond powder provided as the nano-sized third thermally conductive filler of Zhang et al. has a size of less than 100 nm, as described above).
As to claims 15 and 16, Zhang et al. or Zhang et al. in view of Lu et al. teach/meet/overlap the diamond particles have a nominal dimension of 500 nm or less or are in a range of 10 to 500 nm (Zhang et al. teach the third conductive material, i.e., the powdered diamond, has a particle size of, e.g., 10 nm to 0.1 microns, i.e., 10 to 100 nm, col. 6 lines 62-65; alternatively, Lu et al.’s nanodiamond powder provided as the nano-sized third thermally conductive filler of Zhang et al. has a size of less than 100 nm, as described above). 
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
Applicant acknowledges the non-statutory double patenting rejection over the claims of copending Application No. 16/939,645, indicating “Applicants make no statement as to the propriety of the instant double patenting rejection” and will “at such time as the claims of either application are allowed … address the merits of the rejection.”  This is improper.  In response to Applicant’s request to hold in abeyance a response, such as, a terminal disclaimer to the non-statutory double patenting rejection, it is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP § 804 (I)(B)(1): “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
Regarding the 103 rejection over Lu et al. (US 8,080,499) Applicant argues the ranges disclosed by the reference do not overlap the claimed range of diamond particles comprising 0.1 wt.% to 2 wt.% of the thermal interface material composition.  Using commonly known densities of materials, Applicant estimates Lu et al.’s range of 5-30% volume percentage nanodiamond particles corresponds to a minimum weight percent of nanodiamond powder of approximately 2.06 wt.%.  In response, Applicant’s arguments are not persuasive to overcome the 103 rejection because the reference still meets a prima facie case of obviousness over the claimed invention.  In view of Applicant’s calculations and estimations, the disclosed nanodiamond powder 5-30% volume percentage appears to substantially touch or at least approach the claimed diamond particle range of 0.1-2 wt.%.  The amounts are merely and mathematically close, and the difference between the amounts appears negligible absent any showing of unexpected results or criticality.  A thermal interface material having 2.06 wt.% nanodiamond powder would be expected by a person of ordinary skill in the art to have substantially the same properties as one having 2.00 wt.% nanodiamond powder.  See MPEP 2144.05, I.  
Furthermore and/or alternatively, in the event the disclosed nanodiamond particle 5-30% volume percentage in Lu et al. fails to sufficiently touch, is merely close, or approach the claimed diamond particle range of 0.1-2 wt.%, the claimed range is also obvious over the teachings of the reference in that the disclosed range is merely a preferred teaching and does not preclude a person of ordinary skill in the art from exploring/trying other more broad amounts/ranges of the nanodiamond component.  Lu et al. teach the nanodiamond component is provided for its high thermal conductivity (col. 2 lines 35-40), and at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to try providing a lesser, but still a sufficient amount, of nanodiamonds in the thermal grease with a reasonable expectation of success in order to reduce costs of production (i.e., costs savings in materials by using less nanodiamond) while and/or also obtaining a high or merely sufficient thermal conductivity of the thermal grease by the inclusion of nanodiamonds.  
Regarding the 103 rejection over Zhang et al. (US 10,287,471) Applicant argues Zhang et al. does not teach or suggest a thermal interface material composed of diamond particles having a nominal dimension of 1,000 nm or less and composing 0.1 wt.% to 2 w.t% of the thermal interface material as required by the independent claim.  This argument is not persuasive because Zhang et al. meets these claimed limitations under a prima facie case of obviousness.  While the reference fail to explicitly teach the claimed limitations under an anticipation rationale, Zhang et al. teach the thermal interface material further includes a third thermally conductive filler having a particle size from about 10 nm to about 100 nm (col. 3 lines 1-6), i.e., a nano-sized thermally conductive filler.  Zhang et al. further teach, among other species, powdered diamond as an exemplary non-metal thermally conductive filler for the thermal interface material in general (col. 4 lines 26-30).  In other words, the reference teaches providing powdered diamond as any of the thermally conductive fillers, i.e., providing powdered diamond as the nano-sized thermally conductive filler.  Zhang et al. further teach the nano-sized third thermally conductive filler can be provided in a ratio of the total of the first+second fillers to the third filler in an amount as little as 1:1 and as great as 50:1 within the total amount of filler, e.g., 80-99 wt.%, of the reference (col. 7 lines 12-18).  In other words, the reference teaches providing up to fifty times more first+second fillers relative to the third nano-sized filler, which overlaps the claimed range of 0.1-2 wt.%.
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed presence of diamond particles having a nominal dimension of 1,000 nm or less and composing 0.1-2 wt.% of the thermal interface material by following/providing the express teachings of Zhang et al. that any of the thermally conductive fillers, e.g., the nano-sized third thermally conductive filler, may constitute powdered diamond and such powder is provided in a ratio less than the amounts of the first+second thermally conductive fillers overlapping the claimed range composing 0.1-2 wt.% of the thermal interface material.  
An alternative grounds of 103 rejection was also made over Zhang et al. (US 10,287,471) in view of Lu et al. (US 8,080,499).  To this combination of references Applicant argues Lu et al. fails to cure the deficiencies of Zhang et al. “for the reasons discussed above” interpreted as meaning Applicant’s previous/above argument that the ranges disclosed in Lu et al. do not overlap the claimed range of diamond particles comprising 0.1 wt.% to 2 wt.% of the thermal interface material composition.  While this argument was addressed above, the Office notes that the arguments appear to mischaracterize the grounds of rejection over Zhang et al. in view of Lu et al.  This alternate grounds of rejection relies upon Lu et al.’s teachings that a nanodiamond powder is a suitable nano-sized thermally conductive filler for thermal interface materials (Lu et al. teaches a nanodiamond powder having a diameter smaller or equal to 100 nm among other thermally conductive fillers of different sizes in order to efficiently fill between/among protrusions and depressions of electronic elements and enhance heat dissipating efficiency, col. 1 lines 51-63, col. 2 lines 32-46, and col. 3 lines 10-25), and merely provides Lu et al.’s nanodiamond powder as the nano-sized third thermally conductive filler of Zhang et al. to meet the claimed limitations as to the presence of diamond particles having a nominal dimension of 1,000 nm or less; the claimed range of 0.1-2 wt.% of the thermal interface material is met/overlapped via the teachings of Zhang et al. (col. 7 lines 12-18). 
Accordingly, the rejections are maintained for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
August 5, 2022